J-S08031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY JORGE                              :
                                               :
                       Appellant               :   No. 1260 MDA 2020

         Appeal from the Judgment of Sentence Entered August 7, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0000742-2018


BEFORE:      STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 13, 2021

        Appellant Jeffrey Jorge appeals the judgment of sentence entered by

the Court of Common Pleas of Luzerne County after he pleaded guilty to

possession of a firearm with an altered manufacturer's number and persons

not to possess a firearm. Counsel has filed a petition to withdraw and a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967)

arguing that the present appeal is wholly frivolous because it challenges the

trial court’s discretion in imposing a mid-level, rather than a low-end, standard

range guideline sentence. We grant counsel’s petition to withdraw and affirm

judgment of sentence.

        On April 8, 2019, Appellant entered his guilty plea to the aforementioned

offenses. Sentencing occurred on August 7, 2019, and the trial court imposed

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08031-21



a sentence of 48 to 96 months’ incarceration on both charges.             These

sentences were to be served concurrently and resided at the middle of the

standard range of the sentencing guidelines. At the conclusion of the hearing,

the court permitted plea counsel to withdraw.

      On August 15, 2019, Appellant filed a pro se appeal in the

Commonwealth Court, which subsequently transferred the appeal to this

Court. On September 13, 2019, the trial court directed Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). Appellant did not respond to the trial court's Rule 1925(b) order.

      On November 26, 2019, this Court filed an order directing the trial court

to determine the status of Appellant's counsel of record. On December 20,

2019, the trial court held a hearing at which it determined Appellant was

eligible for counsel and appointed Matthew P. Kelly, Esq. (hereinafter

“counsel”) to represent Appellant. Counsel filed a petition to withdraw and an

Anders brief, after he concluded that this appeal was frivolous.

      Specifically, counsel claimed all of Appellant's potential issues on appeal

were waived due to Appellant's failure to file a post-sentence motion or to

comply with the trial court's Rule 1925(b) order. Our independent review of

the record, however, revealed that Appellant had no legal representation after

sentencing and during the period in which he was required to preserve his

post-sentence and appellate rights. Accordingly, we denied counsel's petition

to withdraw and remanded the case and the record to the trial court with

instructions to reinstate Appellant's post-sentence and appeal rights nunc pro

                                      -2-
J-S08031-21



tunc, to give current counsel an opportunity to file a post-sentence motion on

Appellant's behalf for the trial court's determination.

       On remand, appointed counsel filed a June 4, 2020 motion to modify

sentence on behalf of Appellant. This motion requested a sentence at the

lower end of the standard range of the Pennsylvania Sentencing Guidelines.

The trial court denied the motion on September 15, 2020. This timely notice

of appeal followed.1

       On October 6, 2020, the trial court filed an order requiring Appellant to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b). Appellant complied with this order on October 16, 2020,

by filing a concise statement in which he alleged the court abused its

sentencing discretion by failing to sentence Appellant at the lower end of the

standard range guidelines.        The trial court filed a responsive Rule 1925(a)

opinion recommending that this Court deny relief and affirm judgment of

sentence because Appellant’s sentence of 48 to 96 months’ incarceration,

which resides at the center of the 42 to 54 month standard range of the

sentencing guidelines given Appellant’s prior record score, is neither


____________________________________________


1 The notice of appeal states that the appeal is “from the Judgment Order
issued on September 15, 2020.” While counsel for Appellant purports to
appeal from the September 15, 2020 order denying the post-sentence motion,
the appeal properly lies from the judgment of sentence imposed on August 7,
2019. Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super.
2001) (en banc) (correcting the caption when appellant misstates where the
appeal lies), appeal denied, 800 A.2d 932 (Pa. 2002).



                                           -3-
J-S08031-21



unreasonable nor excessive.             Trial Court’s Pa.R.A.P. 1925(a) Opinion,

11/20/20, at 4.

       On January 12, 2021, counsel filed with this Court a petition to withdraw

as counsel and an accompanying brief pursuant to Anders, Commonwealth

v. McClendon, 434 A.2d 1185 (Pa. 1981), and their progeny.2 Specifically,

the Anders Brief challenges the discretionary aspects of Appellant's sentence.

       “When faced with a purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining counsel's

request to withdraw.” Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.

Super. 2007) (en banc).         Prior to withdrawing as counsel on direct appeal

under Anders, counsel must file a brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago, namely:

       (1)    provide a summary of the procedural history and facts, with
              citations to the record;
____________________________________________


2 Initially, counsel failed to provide this Court with a copy of the letter advising
Appellant of his rights pursuant to Commonwealth v. Millisock, 873 A.2d
748 (Pa. Super. 2005). By order of January 27, 2021, this Court directed
counsel to notify Appellant with a proper statement of his rights and to file a
copy of the notification with this Court. Counsel complied on that same day.
The withdrawal petition contains incorrect information regarding Appellant’s
rights, improperly framing Appellant's ability to respond to the withdrawal
petition and Anders brief as contingent on the granting of the petition. See
Petition to Withdraw, 1/12/21, at ¶ 4. However, counsel’s subsequent
Millisock letter to Appellant contains the correct information. See Millisock
Letter, 1/27/21, at 1. The withdrawal petition does not contain proof of
service on Appellant, but, again, the Millisock letter explains that the petition
was enclosed with the letter and provided proper proof of notification. As
noted, infra, Counsel’s Anders brief has also complied with the requirements
set forth in Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), and
contains proof of service on Appellant.

                                           -4-
J-S08031-21



      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;


      (3)   set forth counsel's conclusion that the appeal is frivolous;
            and

      (4)   state counsel's reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In addition, counsel must provide a copy of the Anders brief to his

client. “Attending the brief must be a letter that advises the client of his right

to: ‘(1) retain new counsel to pursue the appeal; (2) proceed pro se on appeal;

or (3) raise any points that the appellant deems worthy of the court[’]s

attention in addition to the points raised by counsel in the Anders brief.’”

Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super. 2014) (quoting

Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super. 2007)).

      Counsel has complied with the requirements of Anders as articulated in

Santiago and supplied Appellant with a copy of his Anders Brief and a letter

explaining the rights enumerated in Nischan.          Accordingly, counsel has

complied with the technical requirements for withdrawal.

      Having addressed counsel's technical compliance with Anders, we will

address the substantive issue raised by counsel. In addition, we must conduct

“a simple review of the record to ascertain if there appear on its face to be

arguably meritorious issues that counsel, intentionally or not, missed or



                                      -5-
J-S08031-21



misstated.” Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super.

2018) (en banc).

      Appellant challenges the discretionary aspects of his sentence, asserting

the court abused its discretion by not sentencing him to the lower end of the

standard range of the sentencing guidelines.       See Anders Br. at 3.       A

challenge to discretionary aspects of a sentence is not reviewable as a matter

of right. Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa. Super. 2015).

Rather, an appellant challenging the sentencing court's discretion must invoke

this Court's jurisdiction by (1) filing a timely notice of appeal; (2) properly

preserving the issue at sentencing or in a post-sentence motion; (3)

complying with Pa.R.A.P. 2119(f), which requires a separate section of the

brief setting forth a concise statement of the reasons relied upon for allowance

of appeal with respect to the discretionary aspects of a sentence; and (4)

presenting a substantial question that the sentence appealed from is not

appropriate under the Sentencing Code, 42 Pa.C.S. § 9781(b). Id.;

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006).

      Appellant timely appealed. Further, Appellant sufficiently preserved his

claim in a post-sentence motion, which requested a more lenient sentence.

However, counsel has not included a rule-compliant Pa.R.A.P. 2119(f)

statement, as the statement consists of but one sentence claiming baldly that

the court abused its discretion by failing to sentence Appellant at the lower

end of the guideline range. Nevertheless, we have held that in an Anders

brief, the lack of a complete Rule 2119(f) statement is not an impediment to

                                     -6-
J-S08031-21



this   Court’s    review     of   the   discretionary   sentencing     claim.      See

Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa. Super. 2015) (noting

where counsel has filed Anders brief, this Court has reviewed discretionary

sentencing claim, even absent separate Pa.R.A.P. 2119(f) statement). Thus,

we may proceed to address whether Appellant presents a substantial question.

       Whether a substantial question has been raised is determined on a case-

by-case basis. Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super.

2010). “A substantial question exists only when the appellant advances a

colorable argument that the sentencing judge's actions were either: (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to the fundamental norms [that] underlie the sentencing process.”                  Id.

(citation and quotation omitted).

       We note that “where a sentence is within the standard range of the

guidelines, Pennsylvania law views the sentence as appropriate under the

Sentencing Code.” Moury, 992 A.2d at 171 (citation omitted). Moreover,

because Appellant has not articulated what provision of the Sentencing Code

or what fundamental norm was violated by imposing his sentences in the

middle of the standard guideline range and running them concurrently, we

find he cannot overcome the presumptive appropriateness of his sentence.

Thus, we conclude Appellant fails to raise a substantial question meriting our

review.

       Finally, our independent review of the record reveals no arguably

meritorious      issues    warranting   further   consideration   of    this    appeal.

                                          -7-
J-S08031-21



Accordingly, we grant counsel's Application to Withdraw as Counsel and affirm

Appellant's Judgment of Sentence.

     Petition to Withdraw as Counsel granted; Judgment of Sentence

affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/13/2021




                                    -8-